Appeal from an interlocutory judgment of the Supreme Court, rendered after a trial by the court without a jury and entered in the Madison County Clerk’s office on January 5, 1944. Plaintiff owned a canning factory which she leased to defendant upon condition that he pay certain overdue taxes and mortgage interest and the taxes and mortgage interest which were to come due during the term of the lease. Action was begun shortly after the execution of the lease to foreclose the mortgages and defendant, instead of paying the overdue taxes and mortgage interest as he had agreed, bought the mortgages at a discount, continued the foreclosure action in the name of the original mortgagee and bid in the property on the foreclosure sale. When plaintiff learned of this she brought this action to impress a constructive trust upon the premises and for a conveyance by the defendant to her of the property and an accounting. The trial court granted judgment directing the defendant to convey the premises to plaintiff subject to a lien in his favor for the purchase price of the mortgages and that he account. Judgment affirmed, with costs. All concur, except Foster, J., taking no part.